Mr. Chief Justice Clabaugh
of the Supreme Court of the District of Columbia, who sat with the court in the hearing in place of Mr. Chief Justice Alvey, delivered the opinion of the Court:
The appeal in this case lies from a decision rejecting the claims of the appellants for a patent, upon the following claims:
• “1. The herein-described method of treating fresh-water-mussel shells, in the manufacture of pearl buttons, consisting in reducing the ‘hinge’ portion of the shell to a suitable thickness, and then cutting blanks therefrom, substantially as and for the purpose set forth.
“2. The herein-described method of treating shells in the manufacture of ‘pearl’ buttons, consisting in reducing the hinge and ridge parts of the shell to a thickness approximating that of the buttons, and then cutting button blanks from such portions of the shell, substantially as and for the purpose set forth.
“3. The method of treating mussel shells in the manufacture of ‘pearl’ buttons, consisting in reducing the hitherto waste hinge and ridge portions of the shell, and the exterior adjacent surface of the shell on parallel planes, to reduce such part of the shell to a practically uniform thickness, and then cutting the blanks from such ground portion of the shell, substantially as described.
“f. The method of treating the waste portion of shells used in the manufacture of pearl buttons, consisting in reducing the hinge and ridge portions of the shells to a substantially uniform level with the inner face of the wing portion of the shell and then cutting blanks therefrom, substantially as and for the purpose described.
“5. The herein-described method of treating shells in the *31manufacture of pearl buttons, consisting in reducing tbe hinge and ridge portions of the shell and exterior thicker portion of the wing thereof, by grinding to approximately the thickness of the desired buttons, and then cutting blanks from such portions of the shell, substantially as and for the purpose described.
“6. The herein-described method of treating shells in the manufacture of pearl buttons consisting in grinding the hinge and ridge portion of the shell to a substantially uniform thickness, so that such ground portion will be concave on the inner side and convex on the outer side, and then cutting button blanks therefrom, substantially as and for the purpose described.”
Three decisions have been rendered against the claimants in the Patent Office and each one is based upon the ground that there is no patentable method, either covered by the claims or disclosed by the application.
We think the decisions rendered in the Patent Office are conclusive, and, as we thoroughly agree Avith the reasoning of the sei’-eral opinions, it renders unnecessary any further expression upon our part.
Entertaining the opinion that there is no patentable invention disclosed in the application of John Weber and Nicholas Barry, Jr., the decision must be affirmed. It is so ordered; and the clerk is directed to certify the proceedings in this court to the Commissioner of Patents. Affirmed.
A petition for rehearing was denied June 19, 1905.